DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims: 1-6, drawn to a computer-implemented method of reconstructing a three-dimensional model of an object in a three-dimensional scene from a two-dimensional image comprising an image of the object, the method comprising: determining, from the two-dimensional image, a depth of a key point of the object in the image; determining, using the depth of the key point, a three-dimensional position of the key point in the three-dimensional scene; generating, using a neural network, a three-dimensional representation of the object, the three-dimensional representation comprising a plurality of mesh nodes defined in a coordinate system relative to the key point; and positioning the three-dimensional representation of the object in the three- dimensional scene based at least in part on the position of the key point, wherein positioning the three-dimensional representation of the object comprises applying a position dependent rotation to the three-dimensional object., classified in G06T2210/56.
II. Claims: 7-13, drawn to a computer implemented method of reconstructing a three-dimensional model of an object in a three-dimensional scene from a two-dimensional image comprising an image of the object, the three-dimensional model comprising a directed graph comprising a plurality of nodes, each node linked to one or more other nodes by one or more edges, the method comprising: for each of a plurality of nodes in the directed graph: estimating, using a one or more convolutional neural networks and based on a two-dimensional image coordinate of a previous node in the directed graph, a three-dimensional offset field associated with an edge connecting the node to the previous node; estimating, using a further convolutional neural network, a disparity in a vicinity the point in the two-dimensional image associated with previous node; and determining a three-dimensional coordinate for the node using a three-dimensional coordinate of the previous node, the three-dimensional offset field and the estimated disparity., classified in G06T2210/32.
III. Claims: 14-20, drawn to a computer-implemented method of reconstructing a three-dimensional model of an object from a two-dimensional image, the three-dimensional model comprising a plurality of joints, each joint defined by a joint pose comprising a joint position and a joint rotation, the method comprising: receiving a known joint position for each joint; and for each joint, and starting from a root joint, detennining a joint pose for the joint based on a recursive relationship defining the joint pose for the joint in terms of a joint pose for a previous joint, a pre-defined off set between the joint and the previous joint, a bone rotation, and a bone scaling, wherein the bone rotation is determined based at least in part on the known joint position for each joint., classified in G06T2219/2016.

3.	The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as determining, from the two-dimensional image, a depth of a key point of the object in the image; determining, using the depth of the key point, a three-dimensional position of the key point in the three-dimensional scene; generating, using a neural network, a three-dimensional representation of the object, the three-dimensional representation comprising a plurality of mesh nodes defined in a coordinate system relative to the key point; and positioning the three-dimensional representation of the object in the three- dimensional scene based at least in part on the position of the key point, wherein positioning the three-dimensional representation of the object comprises applying a position dependent rotation to the three-dimensional object. Subcombination II has separate utility such as estimating, using a one or more convolutional neural networks and based on a two-dimensional image coordinate of a previous node in the directed graph, a three-dimensional offset field associated with an edge connecting the node to the previous node; estimating, using a further convolutional neural network, a disparity in a vicinity the point in the two-dimensional image associated with previous node; and determining a three-dimensional coordinate for the node using a three-dimensional coordinate of the previous node, the three-dimensional offset field and the estimated disparity. Subcombination III has separate utility such as receiving a known joint position for each joint; and for each joint, and starting from a root joint, detennining a joint pose for the joint based on a recursive relationship defining the joint pose for the joint in terms of a joint pose for a previous joint, a pre-defined off set between the joint and the previous joint, a bone rotation, and a bone scaling, wherein the bone rotation is determined based at least in part on the known joint position for each joint. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries; and/or the prior art applicable to one invention would not likely be applicable to another invention).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
68.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619